Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 7-20 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method, comprising: 
identifying, by a device, a control plane node of a plurality of control plane nodes associated with a control plane of a network; 
transmitting, by the device, a set of queries to the control plane node, 
wherein the set of queries comprise a request for information that indicates a number of network slice instances (NSIs) associated with the control plane node; 
receiving, by the device and from the control plane node, a set of responses associated with the set of queries; 
determining, by the device, a characteristic of the control plane node based on the set of responses, 
wherein the characteristic is based on information indicating bearer availability associated with the control plane node that is based on the number of NSIs associated with the control plane node, and 
wherein the characteristic is based on an average service time associated with the control plane node, 
wherein the average service time is determined based on a length of time between transmitting a first query of the set of queries and receiving a response to a last query of the set of queries; 
determining, by the device and based on the characteristic, a score associated with the control plane node, 
wherein the score represents an availability of the control plane node for a communication session associated with a user equipment; and 
mapping, by the device in a data structure, the score to the control plane node, 
wherein the score is used to select the control plane node from the plurality of control plane nodes for the communication session.
 Note that the closest prior art Lu et al. (US 20200059407, henceforth “Lu”) discloses a communication method, a network device, and a system. The method includes: receiving, by a first network device that manages a network slice subnet instance, requirement description information of the network slice subnet instance from a second network device that manages a network slice instance, where the requirement description information of the network slice subnet instance is used to indicate a service requirement for the network slice subnet instance, and the network slice instance includes the network slice subnet instance; and creating or configuring, by the first network device, the network slice subnet instance based on configuration information of the network slice subnet instance, where the configuration information of the network slice subnet instance is determined based on the requirement description information of the network slice subnet instance. The communication method in the 
Note that the second closest prior art Bor_Yaliniz et al. (US 20200154292, henceforth “Bor_Yaliniz”) discloses method and system for performance assurance in a network slice subset instance (NSSI) or a network slice instance (NSI) of a network. The method comprises receiving, at a network management function (OAM) of the network, a trigger indicating a network performance deficiency; based on the trigger, determining, by a data analytics (DAM) function of the OAM (OAM DAM) in coordination with a network analytics function of one of the core network and a radio access network (RAN), an NSI/NSSI modification; and implementing, by the OAM, a change in at least one of: NSI/NSSI policies, configurations in at least one of core network functions, the RAN and network resources, in accordance with the NSF NSSI modification. In particular, Bor_Yaliniz fails to disclose or render obvious the same limitations (above) Lu fails. 
Regarding claims 9 and 15, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-4, 7-8, 10-14, 16-20 and 24-25, these claims depend from claim 1, 9 and claim 15 respectively, and thus are allowed for the same reason stated above for claim 1.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.M./
Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466